—Order, Supreme Court, Bronx County (Stanley Green, J.), entered December 22, 1999, which, in an action for medical malpractice, denied plaintiffs’ motion to compel defendants to answer the complaint, and granted defendants-respondents’ cross motion to dismiss the complaint, unanimously reversed, on the law and the facts, without costs, the motion granted, the cross motion denied, the complaint reinstated and the matter remanded for further proceedings.
Under the circumstances of this case, the Bronx County action was not abandoned and the matter should proceed accordingly. Concur — Ellerin, J. P., Lerner, Saxe, Buckley and Friedman, JJ.